Exhibit 10(v)
SUMMARY SHEET
OF
2009 COMPENSATION
Director Compensation
Employee Directors
Directors who are employees of the Company receive no separate compensation for
Board service. Mr. Vea and Mr. Stevens are the only directors who are also
employees of the Company, and they do not receive any additional compensation
for such service.
Non-Employee Directors
Non-employee directors currently receive the following compensation:
Annual Retainer:

  •  
$12,000 restricted stock retainer, which vests over a three year period, issued
under the Company’s 2007 Equity Incentive Plan. (If restricted shares are not
available, the annual retainer will be paid in cash.)
    •  
A copy of the 2007 Equity Incentive Plan is filed as an exhibit to the Company’s
Form 8-K filed on April 20, 2007.
    •  
$12,000 cash retainer payable in four quarterly payments.

Meeting Fees:

  •  
$900 cash fee for each Board of Directors meeting of the Company attended.
    •  
$600 cash fee for each committee meeting attended.
       
Presiding Independent Director/Committee Chair Fees:
    •  
$2,000 fee payable in four quarterly payments to Presiding Independent Director.
    •  
$2,000 fee payable in four quarterly payments to Committee Chairs.

Other:

  •  
$900 additional fee for each full day spent in training at seminars or other
training sessions approved in advance by the Chairman of the Board.
    •  
Reimbursement for travel and other expenses incurred for attending seminars or
other training sessions.
    •  
Reimbursement for accommodations, travel or meals in connection with attending
corporate, board or other authorized functions, which includes Board of
Directors meetings, committee meetings, and Board retreats.

Under the Corporate Governance Principles, non-employee directors are expected
to own shares with an aggregate value equal to $100,000 within five years of
being elected a director. These guidelines are expected to be complied with by
the end of 2013. For any person becoming a member of the Board after
December 31, 2008, the ownership guidelines are expected to be complied with
within five years of first becoming a member of the Board.

 

 



--------------------------------------------------------------------------------



 



Compensation of Named Executive Officers
The executive officers of the Company serve at the discretion of the Board of
Directors. The following are the current base salaries effective April 6, 2008,
for the Company’s Chief Executive Officer, Chief Financial Officer and its other
most highly compensated current executive officers who will be identified in the
Company’s proxy statement for the 2009 annual meeting (the “Named Executive
Officers”):

         
Michael T. Vea,
Chairman, President and Chief Executive Officer
  $ 482,694    
Martin M. Zorn,
Executive Vice-President, Chief Operating Officer and Chief Financial Officer
and Secretary
  $ 280,000    
Roger M. Duncan,
Executive Vice-President, Retail Manager and Community Markets Manager of
Integra Bank N.A.; President of Evansville Region.
  $ 216,500    
Bradley M. Stevens,
Executive Vice-President, President and Chief Executive Officer — Chicago Region
  $ 240,000    
Roger M. Watson,
Executive Vice-President, Division Manager, Commercial Real Estate
  $ 225,000  

The Compensation Committee of the Board of Directors determines and approves the
compensation payable to the executive officers. Mr. Vea, Mr. Zorn and
Mr. Stevens are parties to employment agreements with the Company. Their current
salaries are currently based on the terms of their employment agreement and may
be increased by action of the Compensation Committee. Messrs. Duncan and Watson
are parties to Change in Control Benefits Agreements.
Cash Incentives
During 2008, the Named Executive Officers participated in the 2007 Annual Cash
Incentive Plan, or the 2007 Cash Plan. The 2007 Cash Plan created opportunities
for additional cash compensation based on the achievement of short-term (one
year) performance goals. The amount of the opportunities was set at “minimum”,
“target”, and “maximum” levels. The amount of the cash incentives paid to those
officers for 2008 is shown in the Summary Compensation Table.

 

-2-



--------------------------------------------------------------------------------



 



Equity-Based Incentives
During 2008, the Named Executive Officers participated in the 2007 Equity
Incentive Plan, or the 2007 Equity Plan. The 2007 Equity Plan created
opportunities for additional compensation that is tied to the performance of our
stock and aligned with the interests of our shareholders. In making its award
decisions, the Compensation Committee gave consideration to (1) the executive’s
total compensation both for 2006 and the amount of the award necessary to place
the executive’s total compensation at the 50th percentile of the peer group;
(2) the committee’s qualitative assessment of our overall performance in 2007;
and (3) with respect to the named executives other than the Chief Executive
Officer, the recommendation of the Chief Executive Officer. In addition, the
Compensation Committee considered comparative total compensation information for
the peer group, tally sheets for the preceding two years, our overall financial
performance during the period that an executive officer has held his position,
the difficulty of replacing an executive officer with another of comparable
experience and skill, and how compensation decisions could assist us in
achieving the goals set out in our strategic plan.
The stock option and restricted stock awards granted to the named executive
officers for 2008 are shown in the Grants of Plan-Based Awards Table in the 2009
proxy statement.
Other Compensation
The Company also provides matching contributions to the accounts of the Named
Executive Officers under its Employees 401(k) Plan and pays for term life
insurance for each of the Named Executive Officers.
2009 Executive Compensation Decisions
The committee continuously evaluates the design of the Company’s executive
compensation program. In February 2009, it approved some design changes intended
to reflect the revised strategic plan for 2009. However, the Company’s
participation in the Capital Purchase Program which began on February 27, 2009,
means that many aspects of the executive compensation program will need to be
revised. The impact that the Capital Purchase Program and recent federal
legislation will have on the Company’s executive compensation program will be
discussed in the Company’s proxy statement for the 2009 annual meeting of
shareholders.

 

-3-